The opinion of the court was announced by—
Wright, Ch. J.
—Appellant’s counsel discuss some other questions; but it is manifest from the record that the only one decided or pre*581sented to the court below was, whether the property claimed in. plaintiff’s bill to be exempt from the execution constituted his homestead at the time of contracting the debt upon which defendant (Ewbanks) recovered his judgment.
Seevers& Williams for the appellant— G.D. Woodm for the appellee.
The case in its essential facts does not differ from Sale v. Heaslip, 16 Iowa, 451; and as a majority of the court still adhere to the ruling there made, the judgment below is Affirmed.
Cole, X, dissenting.